number release date id office uilc cca_2010040208354437 ---------- from ------------------- sent friday april am to ------------------------ cc ----------- subject re new form_872 paragraph of the current form_872 is just a restatement of the law as it applies to refunds of nonpartnership_items paragraph is included essentially for information purposes for taxpayers who may be unaware that statute extensions also extend the period for filing a refund claim under sec_6511 for nonpartnership_items paragraph first sentence as a matter of law under sec_6227 operates to extend the period for filing aar's under sec_6227 to months from the end of the extension the second and third sentence grant additional extensions for filing suit for partnership items and converted partnership items that would not otherwise occur without an agreement
